PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hammill et al.
Application No. 14/028,988
Filed: 17 Sep 2013
For: Smart Measurement System


:
:	DECISION ON REQUEST FOR
:	RECALCULATION OF PATENT
:	TERM ADJUSTEMENT IN VIEW
:	OF SAFE HARBOR STATEMENT




This decision is mailed in response to the Request for Recalculation of Patent Term Adjustment In View of Safe Harbor Statement Under 37 CFR 1.704(d) (“Request”), filed September 16, 2021.

The Request is dismissed as prematurely filed.

This procedure is for a patentee to request reconsideration of PTA due to the failure of the USPTO to recognize that an IDS was accompanied by a safe harbor statement under 37 CFR 1.704(d). However, no patent has issued. Therefore, it is unknown what the PTA calculation will be.

Petitioner is encouraged to file another Request for Recalculation of Patent Term Adjustment In View of Safe Harbor Statement Under 37 CFR 1.704(d) once the patent issues, if petitioner believes the Office failed to recognize a safe harbor statement filed in conjunction with an IDS.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET